Name: 1999/311/EC: Council Decision of 29 April 1999 adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006)
 Type: Decision
 Subject Matter: teaching;  cooperation policy;  European construction
 Date Published: 1999-05-08

 Avis juridique important|31999D03111999/311/EC: Council Decision of 29 April 1999 adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006) Official Journal L 120 , 08/05/1999 P. 0030 - 0036COUNCIL DECISIONof 29 April 1999adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006)(1999/311/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Having regard to the opinion of the Committee of the Regions(4),(1) Whereas the European Council meeting in Strasbourg on 8 and 9 December 1989 called on the Council to adopt, on the basis of a proposal from the Commission, measures aimed at enabling the central and eastern European countries to take part in programmes in the areas of education and/or training similar to the existing Community programmes;(2) Whereas on 18 December 1989 the Council adopted Regulation (EEC) No 3906/89 on economic aid to the Republic of Hungary and the Polish People's Republic(5) (PHARE programme), which provides for aid to support the process of economic and social reform in central and eastern European countries in areas including training; whereas on 25 June 1996 the Council adopted Regulation (Euratom, EC) No 1279/96 concerning the provision of assistance to economic reform and recovery in the new independent States and Mongolia(6) (TACIS programme);(3) Whereas on 29 April 1993 by Decision 93/246/EEC the Council adopted the second phase of the trans-European cooperation scheme for higher education (Tempus II) for a period of four years from 1 July 1994(7); whereas that Decision was amended on 21 November 1996 by Decision 96/663/EC(8) to extend to six years the duration of this programme (1994-2000);(4) Whereas the countries of central and eastern Europe, the new independent States of the former Soviet Union and Mongolia, which are beneficiaries of the PHARE and TACIS programmes, consider higher education and training to be key areas for the process of economic and social reform;(5) Whereas cooperation on higher education strengthens and deepens the whole fabric of relations existing between the peoples of Europe, brings out common cultural values, allows fruitful exchanges of views to take place and facilitates multinational activities in the scientific, cultural, artistic, economic and social spheres;(6) Whereas the recent establishment of Tempus in the non-associated countries of central and eastern Europe, in the new independent States of the former Soviet Union and in Mongolia, whose needs are greater and whose areas are more extensive, fully warrants the continuation of the measures undertaken;(7) Whereas Tempus can make an effective contribution to the structural development of higher education including the improvement of human resources and occupational skills adapted to economic reform and whereas there is no other instrument for achieving this objective;(8) Whereas Tempus can also make an effective contribution, via universities and university staff, to the development of public administration and education structures in the eligible countries;(9) Whereas Tempus can contribute to the restoration of cooperation, interrupted by recent events, between neighbouring regions of the Community and whereas this cooperation is a factor of peace and stability in Europe;(10) Whereas the associated countries in the pre-accession phase which have taken part in Tempus I and Tempus II could now, thanks to the experience they have acquired, make a useful contribution alongside the Member States in assisting the partner countries who came into the programme at a much later stage to restructure their higher education systems;(11) Whereas Article 11 of Decision 93/246/EEC stipulates that the Commission must carry out an evaluation of the implementation of the Tempus programme and submit no later than 30 April 1998 a proposal for the extension or the adjustment of the programme for the period commencing on 1 July 2000;(12) Whereas the competent authorities in the countries of central and eastern Europe, the new independent States of the former Soviet Union and Mongolia, the users of the programme, the structures responsible for organising it in the eligible countries and in the European Community, and the experts and qualified representatives reflecting the views of the university world in Europe, share the findings of the evaluation report attesting to the capacity of Tempus to make an effective contribution in the eligible countries to the diversification of educational opportunities and to cooperation between universities, thereby paving the way for the development of scientific, cultural and economic and social cooperation;(13) Whereas the possibility should be provided of creating effective coordination between the Tempus III programme and other Community programmes or activities with an educational and/or training-related dimension, thus stimulating synergies and increasing the added value of each of the Community activities;(14) Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235; whereas the conditions for invoking that Article have been satisfied,HAS DECIDED AS FOLLOWS:Article 1Duration of Tempus IIIThe third phase of the trans-European cooperation scheme for higher education (hereinafter referred to as "Tempus III") is hereby adopted for a period of six years as from 1 July 2000.Article 2Eligible countriesTempus III shall concern the non-associated countries of central and eastern Europe eligible for economic aid by virtue of Regulation (EEC) No 3906/89 (PHARE programme)(9), and the new independent States of the former Soviet Union and Mongolia mentioned in Regulation (Euratom, EC) No 1279/96 (TACIS programme), subject to these assistance programmes being prolonged for the period referred to. These countries are hereinafter referred to as "eligible countries".On the basis of an evaluation of the specific situation of each country the Commission, in accordance with the procedures set out in the said Regulations, shall agree with the eligible countries concerned whether they should participate in Tempus III, and the nature and conditions of their participation in the national planning of Community assistance for social and economic reform.Article 3Involvement of associated countriesActions under Tempus III are also open to the associated countries of central and eastern Europe so that what has been achieved through Tempus can be shared with the neighbouring countries and in order to develop regional and cross-border cooperation. Taking into account the respective financial rules and regulations, cooperation between Tempus and Erasmus projects should be encouraged.Article 4DefinitionsFor the purposes of Tempus III:(a) the term "university" shall be used to cover all types of post-secondary educational and vocational training establishments which offer, within the framework of advanced education and training, qualifications or diplomas of that level, whatever such establishments may be called;(b) the terms "industry" and "company" shall be used to cover all types of economic activity, irrespective of legal status, autonomous business organisations, chambers of commerce and industry and/or their equivalents, professional associations, and the training bodies of the institutions and organisations mentioned above;(c) the term "institution" shall be used to cover local and public authorities, and the social partners' and their training bodies.Each Member State or eligible country may determine what types of establishment referred to in point (a) can participate in Tempus III.Article 5AimsThe aim of Tempus III is to promote, in line with the guidelines and general objectives of the PHARE and TACIS programmes for economic and social reform, the development of the higher education systems in the eligible countries through the most balanced cooperation possible with the partners from all the Member States of the Community.More specifically, Tempus III is intended to facilitate the adaptation of higher education to the new socio-economic and cultural needs of the eligible countries by addressing:(a) issues relating to the development and reshaping of curricula in the priority areas;(b) reform of higher education structures and establishments and their management;(c) the development of training leading to qualifications, with a view to making good the shortage of high-level skills needed in the context of economic reform, particularly by improving and increasing links with industry;(d) the contribution of higher education and training to citizenship and the strengthening of democracy.The Commission will, when pursuing the objectives of Tempus III, endeavour to adhere to the Community's general policy on equal opportunities for men and women. The Commission will also endeavour to ensure that no group of citizens is excluded or disadvantaged.Article 6Dialogue with the eligible countriesIn agreement with the competent authorities in each country, the Commission will define the detailed priorities and objectives for the role of Tempus III in the national strategy for economic and social reform, on the basis of the programme's objectives and the provisions set out in the Annex, and in conformity in particular with:(a) (i) the general objectives of the PHARE programme;(ii) the general objectives of the TACIS programme, with particular reference to its sectoral aspects;(b) the policy of each eligible country on economic, social and educational reforms;(c) the need to strike an appropriate balance between the priority areas selected and the resources allocated to Tempus III.Article 7Committee1. The Commission shall implement the Tempus III programme in accordance with the provisions of the Annex, on the basis of detailed guidelines to be adopted annually and following the detailed objectives and priorities agreed with the competent authorities in each eligible country, as provided for in Article 6.2. In the performance of that task, the Commission shall be assisted by a committee composed of two representatives appointed by each Member State and chaired by the Commission representative. The members of the committee may be assisted by experts and advisers.The committee shall, in particular, assist the Commission in the implementation of the scheme having regard to the objectives set out in Article 5 and shall coordinate its work with that of other programme committees established in the field of education (Socrates) and training (Leonardo).3. The Commission representative shall submit to the Committee drafts for measures concerning:(a) the general guidelines governing Tempus III;(b) the selection procedures and general guidelines for the Community's financial assistance (amounts, duration and beneficiaries);(c) questions relating to the overall balance of Tempus III, including the breakdown between the various actions;(d) the detailed priorities and objectives to be agreed with the competent authorities in each eligible country;(e) the arrangements for monitoring and evaluating Tempus III.4. The committee shall deliver its opinion on these draft measures within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith.In that event the Commission may defer application of the measures which it has decided upon for a period of one month.The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph.5. In addition, the Commission may consult the committee on any other matter concerning the implementation of Tempus III, including the annual report.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on this draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee on the manner in which its opinion has been taken into account.Article 8Cooperation with the competent bodies1. The Commission shall cooperate with the agencies of each of the eligible countries designated and set up to coordinate the relations and structures needed to implement Tempus III, including the allocation of funds earmarked by the eligible countries themselves.2. In addition, for the implementation of Tempus III, the Commission shall cooperate closely with the competent national structures designated by the Member States. It shall take due account whenever possible of bilateral measures taken in this context by the Member States.Article 9Links with other Community actionsIn line with the procedure set out in Article 7(3) of this Decision and, if applicable, the procedure defined in Article 9 of Regulation (EEC) No 3906/89 and in Article 8 of Regulation (Euratom, EC) No 1279/96, within the limits established by the annual budgetary decisions, the Commission shall ensure consistency and, where necessary, complementarity between Tempus III and other Community actions undertaken both in the Community and as part of assistance provided to eligible countries, particularly with regard to the activities of the European Training Foundation.Article 10Coordination with action taken in non-Community countries1. The Commission shall organise appropriate coordination with actions undertaken by countries not members of the Community(10) or by universities and the business sector in these countries in the same field as Tempus III, including, where applicable, participation in Tempus III projects.2. This participation may take a variety of forms, including one or more of the following:- participation in Tempus III projects on a co-financing basis,- using the opportunities available under Tempus III to channel exchange actions receiving bilateral funding,- coordination between Tempus III and national initiatives which have the same aims but which are funded and managed separately,- mutual exchange of information on all relevant initiatives in this field.Article 11Annual reportAn annual report on the operation of Tempus III shall be forwarded by the Commission to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions. This report shall also be forwarded to the eligible countries for information.Article 12Monitoring and evaluation - reportsIn accordance with the procedure set out in Article 7(3), the Commission shall supervise the arrangements for regular monitoring and external evaluation of experience gained with Tempus III, taking due account of the specific objectives in Article 5 and the national objectives defined in accordance with Article 6.It shall submit by 30 April 2004 an interim report on the findings of the evaluation, together with any proposals for extending or adjusting Tempus for the period commencing on 1 July 2006.The Commission shall submit a final report no later than 30 June 2009.Done at Luxembourg, 29 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ C 270, 29.8.1998, p. 9, and OJ C 87, 29.3.1999, p. 102.(2) OJ C 98, 9.4.1999.(3) OJ C 40, 15.2.1999, p. 23.(4) OJ C 51, 22.2.1999, p. 86.(5) OJ L 375, 23.12.1989, p. 11. Regulation as last amended by Regulation (EC) No 753/96 (OJ L 103, 26.4.1996, p. 5).(6) OJ L 165, 4.7.1996, p. 1.(7) OJ L 112, 6.5.1993, p. 34.(8) OJ L 306, 28.11.1996, p. 36.(9) At present Albania, Bosnia-Herzegovina and the former Yugoslav Republic of Macedonia.(10) These countries are the members of the Group of 24, other than the Member States of the Community, the Republic of Cyprus and Malta, and the associated countries of central and eastern Europe, and participation relates to projects with the non-associated countries of central and eastern Europe eligible under the PHARE programme.ANNEXJoint European projects1. The European Community will provide support for joint European projects (JEPs) of a maximum of three years' duration.The JEPs will associate at least one university in an eligible country, one university from a Member State and a partner establishment (university, company or institution as defined in Article 4) in another Member State.2. Support for JEPs can be provided for activities according to the specific needs of the establishments concerned and in line with the priorities established, including:(i) joint education and training actions, particularly with a view to curriculum development and updating, boosting university capacity to provide continuing education and retraining, development of short intensive courses, and development of open and distance learning systems including information and communication technology;(ii) measures for the reform and development of higher education and its capacity, particularly by restructuring the management of higher education establishments and systems, by modernising existing infrastructures, by acquiring the equipment needed to implement a JEP and, where applicable, by providing technical and financial assistance to the authorities responsible;(iii) the promotion of cooperation between universities, industry and institutions as defined in Article 4 through JEPs;(iv) the development of mobility for teachers, administrative staff of universities and students under JEPs:(a) grants will be provided for teaching/administrative staff of universities or to trainers in companies in the Member States to carry out teaching/training assignments for periods lasting up to one year in eligible countries and vice versa;(b) grants will be awarded to teaching/administrative staff of universities in the eligible countries to undertake periods of retraining and updating in the European Community;(c) grants will be available for students up to and including postgraduate at doctoral level, targeting both students in the eligible countries undertaking a period of study in the European Community and European Community students undertaking a period of study in the eligible countries. These grants will normally be granted for a period of three months to one year;(d) grants will be available for students taking part in JEPs with the specific aim of promoting mobility, priority will go to students taking part in projects for which their university of origin will give full academic recognition to the period of study spent abroad;(e) support will be provided for practical or in-company training periods of one month to one year for teachers, trainers, students and graduates of the eligible countries between the end of their studies and their first job, so that they can undertake a period of practical training in companies in the Community and vice versa;(v) activities to ensure the success of a JEP involving two or more eligible countries.Structural and/or complementary measuresFinancial support will be provided for certain structural and/or complementary measures (particularly technical assistance, seminars, studies, publications, information activities) to support the objectives of the programme, particularly the development and restructuring of higher education systems in the eligible countries. Under the structural measures, financial aid will be granted to assist the eligible countries inter alia to:- develop and strengthen the capacity for strategic planning and institutional development of higher education establishments at university or faculty level,- establish a development plan for universities to help them build up international relations,- support the spread of durable cooperation actions targeting the Tempus objectives,- prepare a national strategy in a given eligible country to develop a specific aspect of higher education.Individual grantsIn addition to the JEPs and the structural and/or complementary measures, the European Community will also support the provision of individual grants to teachers, trainers, university administrators, senior ministerial officials, education planners and other experts in training from eligible countries or from the Community, for visits to promote the quality, development and restructuring of higher education and training in the eligible countries.These visits could inter alia cover the following areas:- the development of courses and teaching material,- the development of staff, particularly through periods of refresher training and in-company placements,- teaching and training assignments,- activities to support the development of higher education,- participation in the activities of European associations, in particular university associations.Support actions1. The Commission will receive the technical assistance needed to underpin the action taken pursuant to this Decision and to monitor programme implementation.2. Support will be provided for appropriate external evaluation of Tempus III. Support will also be provided for dissemination in relation to JEPs, structural and/or complementary measures and individual mobility and for dissemination of successful outcomes from specific projects in earlier stages of the Tempus programme.